DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 (and by dependency claims 9-13) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant in claim 8 requires that “the plurality of signal line leads are distributed in two metal layers that are not adjacent of the three metal layers”, however in claim 1 (from which claim 8 indirectly depends upon) requires that “the plurality of signal line leads are distributed in at least two of the three metal layers.”  In light of the claims, the two metal layers are a part of the of the three metal layers so it is unclear how the two metal layers cannot be not adjacent to the three metal layers.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2006/0139551).
[claim 1] An array substrate (e.g. fig. 9A, 11), comprising: a substrate (bottom layer in fig. 11), three metal layers (51, 52, and 71/72/11A, [0044][0069]) stacked on the substrate, and a plurality of signal line leads (51, 52, fig. 9A) disposed in a peripheral area (10, fig. 9a, [0033])  of the array substrate, wherein the plurality of signal line leads are distributed in at least two of the three metal layers (first signal line is distributed in metal layer 51 while the second signal line is distributed in metal layer 52). 
[claim 2] The array substrate according to claim 1, wherein a plurality of orthographic projections of the plurality of signal line leads are formed on the substrate (fig. 9a), and a spacing between each two adjacent orthographic projections of the plurality of orthographic projections is the same (51 and 52 are spaced apart evenly, see fig. 9a).
[claim 3] The array substrate according to claim 1, wherein a plurality of orthographic projections of the plurality of signal line leads are formed on the substrate (fig. 9a), and two signal line leads, orthographic projections of which are adjacent to each other, are distributed in different metal layers (fig. 9a, 11).
[claim 4] The array substrate according to claim 1, further comprising a plurality of bonding pads (71P, 72P, J3 fig. 11, [0072][0063]) disposed in the peripheral area, wherein each of the plurality of bonding pads is connected to a corresponding signal line lead of the plurality of signal line leads (fig. 11).
[claim 5] The array substrate according to claim 4, wherein the plurality of bonding pads are disposed in a same layer and are divided into N subsets, N is equal to a number of metal layers in which the plurality of signal line leads are distributed (each metal layer of each signal line lead has its own input pad, fig. 9a, 11), bonding pads of each subset are arranged in a line (fig. 9a), and signal line leads connected to the bonding pads of each subset are distributed in a same metal layer (fig. 9a, 11).
[claim 6] The array substrate according to claim 5, wherein the plurality of signal line leads are distributed in two adjacent metal layers of the three metal layers (51 and 52 are adjacent to one another, see fig. 9a), and the plurality of bonding pads are disposed in any metal layer of the two adjacent metal layers (fig. 11).
[claim 7] The array substrate according to claim 5, wherein the plurality of signal line leads are distributed in the three metal layers (e.g. if the three metal layers are (WY2(51), WY3(52), and WY4(51) in fig. 9a), and the plurality of bonding pads (e.g. 72P, J3) are disposed in a middle metal layer of the three metal layers (fig. 9a, 11).
[claim 14] A display panel (1, fig. 1), comprising the array substrate (10, fig. 1) according to claim 1.
[claim 15] A display device, comprising the display panel (fig. 1, [0032]) according to claim 14.
[claim 16]  A method of manufacturing an array substrate (process to manufacture the structure of fig. 9A, 11 ), comprising: providing a substrate (bottom layer in fig. 11); and forming three metal layers (51, 52, and 71/72/11A, [0044][0069]) stacked on the substrate, wherein at least two of the three metal layers include a plurality of signal line leads (51, 52, fig. 9A) disposed in a peripheral area (10, fig. 9a, [0033])   of the array substrate (first signal line is distributed in metal layer 51 while the second signal line is distributed in metal layer 52).
[claim 17] The method according to claim 16, wherein forming the three metal layers stacked on the substrate, includes: forming a first metal layer (51, fig. 11) on the substrate (fig. 11), wherein the first metal layer includes a first portion of the plurality of signal line leads (fig. 11); forming a second metal layer (e.g. 71, fig. 11) at a side of the first metal layer away from the substrate (e.g. 71 is at the top right hand corner of  51 hence 71 is formed on the top and right hand side of 51, fig. 11), wherein the second metal layer includes a plurality of bonding pads (71P which is present in each metal layer 71 in fig. 9a) configured to be connected to the plurality of signal line leads (fig. 9a); and forming a third metal layer (52, fig. 11) at a right side of the second metal layer away from the substrate (right side faces away from substrate in fig. 11), wherein the third metal layer includes a second portion of the plurality of signal line leads (fig. 9a, 11).
[claim 18] The method according to claim 17, further comprising: forming a first insulating layer (61, fig. 11) on the side of the first metal layer away from the substrate; forming first via holes (e.g. hole filled in by 71P, fig. 9a, 11) in the first insulating layer, wherein the first via holes are configured to accommodate a part of a first subset of the plurality of bonding pads (lower part of each 71P in fig. 9a), such that the first subset of the plurality of bonding pads is electrically connected to the first portion of the plurality of signal line leads (fig. 9a, 11); forming a second insulating layer (62, fig. 11) on the side of the second metal layer away from the substrate; and forming second via holes (holes filled in by 72P, fig. 11) in the second insulating layer, wherein the second via holes are configured to accommodate a part of the second portion of the plurality of signal line leads (fig. 11), such that the second portion of the plurality of signal line leads is electrically connected to a second subset of the plurality of bonding pads (fig. 11).
[claim 19] The array substrate according to claim 1, wherein in metal layers in which the plurality of signal line leads are distributed (each signal line 51/52 has one metal layer, fig. 9a, 11), a number of signal line leads distributed in each metal layer is the same (each signal line 51/52 has one metal layer, fig. 9a, 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2006/0139551) in view of Sugawara (US 2013/0049004).
Kimura discloses the device of claim 1 but does not expressly disclose that the array substrate is a bottom-gate array substrate.
Sugawara discloses TFT array substrate which uses bottom-gates ([0003][0005, fig. 2).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Kimura’s array substrate a bottom gate array substrate in order to lower manufacture costs (see [0005]  of Sugawara).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898